16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles JONES, Plaintiff Appellant,v.James N. ROLLINS, Warden;  Pamela Sorenson, C.S.I.;  ElmanusHerndon, Commissioner;  Theodore Purnell, Shift Commander;Robert Anderson, Co III;  Seawall Smith, Assistant Warden;James Pequese;  Peter Brooks, Officer;  Arvin E. Battle,Officer;  James Davis, Officer, Defendants Appellees
No. 93-6364.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 26, 1994.Decided:  February 4, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-90-1860-HM)
Charles Jones, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Charles Jones appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Rollins, No. CA-90-1860-HM (D. Md. Apr. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED